UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010. OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-24611 CFS Bancorp, Inc. (Exact name of registrant as specified in its charter) Indiana 35-2042093 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 707 Ridge Road, Munster, Indiana (Address of principal executive offices) (Zip code) (219) 836-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES RNO £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES £NO £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES £NO R The Registrant had 10,819,635 shares of Common Stock issued and outstanding as of April 23, 2010. CFS BANCORP, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Condition 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 42 Item 4. Controls and Procedures 44 PART II - OTHER INFORMATION Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. Reserved 45 Item 5. Other Information 45 Item 6. Exhibits 47 Signature Page 49 Certifications of Principal Executive Officer and Principal Financial Officer 50 Exhibit 10.12 Exhibit 10.21 Exhibit 31.1 Exhibit 31.2 Exhibit 32.0 2 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Condition March 31, 2010 December 31, 2009 (Unaudited) ASSETS (Dollars in thousands) Cash and amounts due from depository institutions $ $ Interest-bearing deposits Cash and cash equivalents Securities available-for-sale, at fair value Securities held-to-maturity, at cost Investment in Federal Home Loan Bank stock, at cost Loans receivable Allowance for losses on loans ) ) Net loans Interest receivable Other real estate owned Office properties and equipment Investment in bank-owned life insurance Net deferred tax assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ $ Borrowed money Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities Commitments and contingencies ― ― Shareholders’ equity: Preferred stock, $0.01 par value; 15,000,000 shares authorized ― ― Common stock, $0.01 par value; 85,000,000 shares authorized; 23,423,306 shares issued; 10,819,635 and 10,771,061 shares outstanding Additional paid-in capital Retained earnings Treasury stock, at cost; 12,603,671 and 12,652,245 shares ) ) Accumulated other comprehensive loss, net of tax ) ) Total shareholders’ equity 110,373 Total liabilities and shareholders’ equity $ $ See accompanying notes. 3 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Income Three Months Ended March 31, (Unaudited) (Dollars in thousands, except share and per share data) Interest income: Loans $ $ Securities Other Total interest income Interest expense: Deposits Borrowed money Total interest expense Net interest income Provision for losses on loans Net interest income after provision for losses on loans Non-interest income: Service charges and other fees Card-based fees Commission income 54 71 Security gains, net Other asset gains, net 1 ― Income from bank-owned life insurance Other income Total non-interest income Non-interest expense: Compensation and employee benefits Net occupancy expense Professional fees Furniture and equipment expense FDIC insurance premiums Data processing Marketing OREO related expense Loan collection expense Other general and administrative expenses Total non-interest expense Income before income taxes Income tax expense Net income $ $ Per share data: Basic earnings per share $ $ Diluted earnings per share Cash dividends declared per share Weighted-average shares outstanding Weighted-average diluted shares outstanding See accompanying notes. 4 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Changes in Shareholders’ Equity Common Stock Additional Paid-In Capital Retained Earnings Treasury Stock Unallocated Common Stock Held By ESOP Accumulated Other Comprehensive Loss Total (Unaudited) (Dollars in thousands, except per share data) Balance at January 1, 2009 $ ) $ ) $ ) $ Net income ― Comprehensive loss: Change in unrealized depreciation on available-for-sale securities, net of reclassification and tax ― ) ) Total comprehensive loss ― ) Net purchases of Rabbi Trust shares ― ― ― (4
